Case 5:20-cv-05038-ELW Document 31             Filed 02/18/21 Page 1 of 1 PageID #: 206



                            IN THE UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF ARKANSAS
                                    FAYETTEVILLE DIVISION

    BRIGID LEWIS, et al.                                                      PLAINTIFFS

           V.                            Civil No. 20-5038

    SHINE SOLAR, LLC, et al.                                                  DEFENDANTS

                                              ORDER

           The parties have filed a Joint Motion to Decertify Collective Action and Motion to

    Dismiss Plaintiffs' Collective Claims (Doc. 30). As no opt-in Plaintiffs have joined this

    action, the parties' Motion is hereby GRANTED, the collective action is DECERTIFIED, and

    the collective claims are DISMISSED.

           The individual named Plaintiffs in this action have entered into a written settlement

    agreement after participating in a settlement conference conducted by the undersigned on

    February 4, 2021. The undersigned presided over the settlement conference and the parties

    have consented to my jurisdiction.     The undersigned has reviewed the written settlement

    agreement and approves it as fair and reasonable.

           Accordingly, it is hereby ORDERED that the case be, and it is hereby, dismissed with

    prejudice, subject to the terms of the settlement agreement, pursuant to Federal Rule of Civil

    Procedure 41(a)(2) The Court retains jurisdiction to vacate this order and to reopen the action

    upon cause shown that settlement has not been completed and that a party wishes this court

    to enforce the settlement agreement specifically.

           IT IS SO ORDERED this 18th day of February, 2021.



                                               BáB XÜ|Ç _A j|xwxÅtÇÇ
                                               HON. ERIN L. WIEDEMANN
                                               UNITED STATES MAGISTRATE JUDGE
